The appellants were indicted for and convicted of the crime of grand larceny in the second degree after a felony. The felony set out in the indictment was committed in the state of Pennsylvania. To prove the former conviction of the defendants for this felony, the people produced in evidence certain records of the Court of Quarter Sessions of the Peace in and for the city of Philadelphia, and the objection was made that they were incompetent, immaterial and not properly certified. The exception to the ruling of the court admitting the proof presents the principal question argued here.
Whatever may be the imperfections, or incompleteness in details, of the record offered, it is certified to by the clerk, over the seal of the Court of Oyer and Terminer and General Jail Delivery and Quarter Sessions of the Peace, as being a true copy of the whole record in the cause, wherein the commonwealth *Page 581 
of Pennsylvania was plaintiff and these appellants were the defendants, "as full, entire and complete as the same remains on the file of the court, etc." The record is headed "Record of conviction," and consists of the presentation of the defendants by the grand inquest of the commonwealth of Pennsylvania, for certain described offenses, and of the minutes of the court, showing the arraignment, conviction and sentence of the accused, upon their pleas of guilty to the indictment. To this record are appended the certificate of the clerk of the court mentioned; a certificate by "J.I. Clark Hare, the judge of the court, etc.," that the record and the clerk's attestation are in due form, and a certificate of the clerk that the judge so certifying was judge of the court in question "duly commissioned and sworn, to all whose acts, as such, full faith and credit are and ought to be given, as well in courts of judicature as elsewhere."
Under the act of congress we think the authentication of the record was such as to warrant its reception as proof of the previous felony of the defendants. The objection that there was no certificate from the presiding magistrate, or chief justice, of the court is unavailing here. There is no proof that there was such, or that there was any other judge of the court. So far as his certificate, or that of the clerk, is concerned, the judge named was the sole judge of the court whose record was received. The act of congress calls for a "certificate of the judge, chief justice or presiding magistrate that the attestation is in due form."
The opinion in Morris v. Patchin (24 N.Y. 394), cited by appellants' counsel, held only that it must appear by the certificate that the judge is the chief justice, or presiding magistrate, "when there are more judges than one of the court from which the record emanates." We are without proof on that subject and we are not to presume that there were other judges. Nor did the objection specifically point out any such ground.
Another exception argued was taken to the admission in evidence of the photographs of the defendants. The photographs *Page 582 
were offered to corroborate the testimony of a witness and to establish the identity of the defendants, and the objection stated upon the record to their reception was that they were incompetent and immaterial. The photographs were competent evidence for the purpose for which they were offered. The ground is now taken, however, against their competency that upon their backs were certain writings, damaging to the defendants, as descriptive of their evil careers. That ground of objection, however, does not appear in the record of the trial and our review of the case is limited to what took place then. The ruling is not open to discussion on any other theory than that the photographs, as such, were incompetent evidence. The statements respecting the jurors' examination of the backs of the photographs, and which were made after the trial in the form of affidavits attached to the case and exceptions, by the permission of the trial judge, cannot affect the case. The defendants' counsel had the opportunity to fully examine the photographs and they were bound to state all their objections to their reception as proofs in the case, when the people offered them.
We see no errors committed in the trial, and the judgment should be affirmed.
All concur.
Judgment affirmed.